Citation Nr: 0116856	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  97-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
postoperative subluxation of the right shoulder (major).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had service from June 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board remanded the claim in April 2000, for additional 
development to include VA examinations.  The RO has returned 
the case to the Board; however, it is not ready for appellate 
review.

The Board notes that the veteran has raised a claim for 
service connection for a tender and painful scar of the right 
shoulder in March 2000.  This matter is referred to the RO 
for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). In part, 
this law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In its April 2000 remand, the Board determined that the 
evidence of record was insufficient for the purposes of 
evaluating the veteran's right shoulder disability and 
directed the RO to schedule both orthopedic and neurological 
examinations of the right shoulder.  On May 3, 2000, the RO 
sent the veteran notification of the remand to his address, 
which was listed as being in Oakland, California.  On May 19, 
2000, the Board wrote to the RO advising that a communication 
(presumably a copy of the remand) had been returned to the 
Board as undeliverable and directed the RO to remail it when 
the correct address was ascertained.  It appears that the 
address the Board had used for the veteran was in Pleasanton, 
California.  At that time the most recent address provided by 
the veteran in correspondence was in Oakland, according to a 
May 8, 2000 document.   

A September 12, 2000 letter to the veteran from the RO is 
addressed to him in Hayward, California.  The remainder of 
the claims file consistently lists the veteran's address as 
the one in Oakland, with the exception of the most recent 
letter from the RO, dated May 3, 2001, which uses an address 
in San Leandro, California.  Thus, the veteran's correct 
address for notification purposes is unclear.  

Furthermore, the Board notes that there have been problems in 
scheduling the veteran's examinations as ordered by the 
Board's April 2000 remand.  A computer printout reflecting 
remarks concerning scheduled examinations notes that an 
orthopedic examination scheduled for July 31, 2000, was 
canceled as no claims file was available; that an examination 
scheduled for August 3, 2000, was canceled by the clinic; 
that the veteran failed to report for an examination on 
August 8, 2000; and that the clinic canceled examinations 
scheduled for August 10, 2000 and August 21, 2000.  It was 
noted that the veteran's was angry and that all that could be 
done was to request the examination again.  Another 
examination was scheduled for September 21, 2000, but the 
veteran failed to appear.  

Ordinarily in adjudication of an increased rating claim, if a 
veteran fails to report for an examination without good 
cause, the claim should be denied under 38 C.F.R. § 3.655 
(2000).  However, given the circumstances of this case, where 
both VA and the veteran appear to have been responsible for 
the cancellation of examinations and there appears to have 
been confusion as to the veteran's correct address, the Board 
has concluded that the veteran should be afforded another 
opportunity to cooperate so that the status of the service-
connected disability can be assessed.  He is urged to 
cooperate by reporting for the examination.

Accordingly, for the reasons above, the claim is remanded to 
the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

3.  The RO should ensure that all records 
of pertinent treatment and/or evaluation 
at VA facilities or by private medical 
care providers to date are associated 
with the claims file.

4.  The RO should try to ascertain 
whether the veteran still resides at the 
Oakland address used in a December 12, 
2000, cover letter to a Supplemental 
Statement of the Case.  If necessary, the 
representative and any bank to which the 
veteran's compensation is forwarded 
should be contacted to obtain the 
veteran's current mailing address.  If a 
current address can not be ascertained, 
the above referenced Oakland address 
should be presumed to be valid. 

5.  Thereafter, the veteran should be 
afforded orthopedic and neurologic 
examinations for evaluation of his right 
shoulder disability.  If one examiner is 
qualified and able to address all of the 
matters raised below, then one 
examination will suffice.  The RO should 
ensure that the medical facility 
scheduling the examination(s) has the 
veteran's current address and the claims 
files.  Notification of the date of the 
examination(s) should be sent to the 
veteran's last known address a reasonable 
amount of time prior to the 
examination(s), and the address to which 
notice is sent should be documented in 
the claims file if at all possible.  If 
there is a likelihood of VA canceling any 
examination, of not having the claims 
files, or of other problems that may 
necessitate rescheduling, consideration 
should be given to using a fee 
basis/contract physician.  The claims 
folder and a separate copy of this remand 
MUST be made available for review before 
the examination(s), the receipt of which 
should be acknowledged in the examination 
report(s).  All indicated diagnostic 
studies should be completed.

The orthopedic examiner is requested to 
identify all residuals of the veteran's 
service-connected right shoulder injury, 
specifically indicating whether the 
veteran has any impairment of the 
humerus, including fibrous union, 
recurrent dislocation, malunion or 
nonunion.  The examiner should also 
provide a statement as to what 
constitutes "normal" range of shoulder 
motion in degrees.  The examiner should 
note all active and passive ranges of 
right shoulder motion in degrees and 
comment on the presence and degree of, or 
absence of, the following: Visibly 
manifested pain with movement; muscle 
atrophy; weakness; fatigability; sensory 
changes; or other objective 
manifestations that would demonstrate 
functional shoulder impairment.

The neurologic examiner should identify 
any existing neurologic symptomatology 
attributable to the service-connected 
right shoulder disability, and 
specifically confirm or refute the 
presence of any resulting upper extremity 
manifestations, radiculopathy or the 
like.  It should be noted that the 
veteran testified he now experiences 
numbness of the entire right upper 
extremity.  If electrodiagnostic tests 
are indicated, they should be 
accomplished.  The etiology of any 
neurological manifestations or impairment 
should be determined and the examiner 
should distinguish between any 
radiculopathy or other neurological 
manifestations/impairment that is due to 
right shoulder injury from that, if any, 
due to an unrelated cause.

The examiners should specifically comment 
on the functional limitations, if any, 
caused by the veteran's service- 
connected right shoulder disability in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2000). The examiners 
are also requested to provide an opinion 
as to whether the veteran's complaints of 
pain, limitation of motion, and 
functional loss are consistent with the 
objective findings.  Any orthopedic or 
neurological tests that can be performed 
to determine whether the veteran's 
complaints and any apparent limitations 
have an organic basis should be 
accomplished to the extent feasible and 
the results should be explained in plain 
language.

6.  The veteran is hereby notified that 
if he fails to report for the examination 
without good cause, his claim can be 
denied under 38 C.F.R. § 3.655.  The RO 
should also provide notice of that 
regulation, with documentation placed in 
the file.  This means that the claim can 
be denied without evaluating the 
evidence.  If the veteran can not report 
for a scheduled examination it is 
incumbent upon him to notify the 
examination provider as soon as possible.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should ensure that the 
examination reports are adequate for 
appellate review. The RO is advised that 
where the remand orders of the Board are 
not complied with, the Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
RO should again review the record and re- 
adjudicate the veteran's claim with 
application of all potentially applicable 
diagnostic codes under 38 C.F.R. Part 4 
consistent with Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




